DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements submitted on 12/20/21 and 3/2/22 were filed after the mailing date of the Non-Final rejection on 10/28/21. The information disclosure statements have been considered by the examiner.

Claim Objections
Claims 5-9 are objected to because of the following informalities:  
In claim 5, --an-- should be added after “to” in lines 12 and 15.
Claims 6-9 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 are allowed.

Claims 5-9 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

A substrate evaluation chip used to perform a test for evaluating a thermal characteristic of a mounting substrate on which a power semiconductor is mountable, wherein the insulating substrate is a substrate in which an insulating film is formed on a surface of a single crystal substrate having a thermal conductivity of 250 [W/mK] or more (claim 1).
A substrate evaluation device used to perform a test for evaluating a thermal characteristic of a mounting substrate on which a power semiconductor is mountable in a state in which a substrate evaluation chip is mounted on a surface of the mounting substrate, the substrate evaluation device comprising a cooling unit configured to cool the mounting substrate;
a load application unit comprising a plurality of terminal electrodes for pressing the mounting substrate against the cooling unit via the plurality of pad bonding patterns; a heating unit configured to raise a temperature of the insulating substrate of the substrate evaluation chip by heating the heating pattern of the substrate evaluation chip via any terminal electrodes of the plurality of terminal electrodes; and a measuring unit configured to measure the temperature of the insulating substrate by the temperature measurement pattern of the substrate evaluation chip via any terminal electrodes of the plurality of terminal electrodes; wherein the thermal characteristic of the mounting substrate is evaluated based on a measurement result of the measuring unit (claim 5).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new objections stated above.

Conclusion
The references made of record by the Examiner and not relied upon are considered pertinent to Applicant's disclosure for disclosing semiconductor substrate chips, but do not disclose the allowable subject matter stated above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/16/22